Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 1 of 13




               Exhibit H
       Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 2 of 13
                    United States v. Karen Littlefair, 1:19-cr-10463-ADB


The Offense Conduct

General Background of the Conspiracy
                                         REDACTED
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 3 of 13
          United States v. Karen Littlefair, 1:19-cr-10463-ADB

                                 REDACTED




                                   2
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 4 of 13
          United States v. Karen Littlefair, 1:19-cr-10463-ADB

                               REDACTED




                                   3
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 5 of 13
          United States v. Karen Littlefair, 1:19-cr-10463-ADB

                              REDACTED




                                   4
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 6 of 13
          United States v. Karen Littlefair, 1:19-cr-10463-ADB

                              REDACTED




                                   5
         Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 7 of 13
                        United States v. Karen Littlefair, 1:19-cr-10463-ADB

                                                 REDACTED




                                                                                                       REDACTED
(high school ID). When asked why he had Littlefair’s ID, Singer stated that he had asked
                                  REDACTED
Littlefair for an ID. Singer told          Littlefair that he needed the ID for a movie that he was
                                                                                  REDACTED             REDACTED
making. Karen Littlefair must have known that a test was being taken for                   Littlefair.
Littlefair must have told Karen Littlefair that Singer was getting his ID to make a movie. Karen
                                                                           REDACTED
Littlefair would have known that Singer was doing something to get                  Littlefair a score
                                                 REDACTED




                                                      6
       Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 8 of 13
                     United States v. Karen Littlefair, 1:19-cr-10463-ADB

                                          REDACTED




       On November 1, 2018, Singer told investigators additional information about the tennis
                                           REDACTED




                                                                     Littlefair paid through
the Key Worldwide Foundation and thought the money was going to be paid on to Georgetown.
                                           REDACTED




                                              7
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 9 of 13
          United States v. Karen Littlefair, 1:19-cr-10463-ADB

                              REDACTED




                                   8
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 10 of 13
           United States v. Karen Littlefair, 1:19-cr-10463-ADB

                             REDACTED




                                    9
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 11 of 13
           United States v. Karen Littlefair, 1:19-cr-10463-ADB

                               REDACTED




                                   10
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 12 of 13
           United States v. Karen Littlefair, 1:19-cr-10463-ADB

                             REDACTED




                                   11
Case 1:19-cr-10463-ADB Document 30-9 Filed 07/08/20 Page 13 of 13
           United States v. Karen Littlefair, 1:19-cr-10463-ADB

                              REDACTED




                                   12
